750 So.2d 994 (1999)
STATE of Louisiana,
v.
Wesley GARDNER.
No. 99-KH-2040.
Supreme Court of Louisiana.
December 17, 1999.
Writ granted in part; otherwise denied. Because R.S. 40:967(B)(4)(b) allows and requires a prohibition on parole only for "the first five years" of the sentence, relator's sentence is amended to change the *995 prohibition on parole for the entire 15-year term to a prohibition for only five years. See State v. Malone, 31,726, p. 4 (La.App.2d Cir. 1/20/99), 728 So.2d 500. The district court is directed to make an entry in the minutes reflecting this change. In all other respects, the application is denied.
LEMMON, J., not on panel.